In an application for an attachment against a ship or vessel, it is a sufficient description of the person contracting the debt to give the name of the person, adding that he was “master, owner, or agent.” The attaching creditor is not bound, at his peril, to determine in which capacity the person acted, provided he acted in either.
A statement in the affidavit, that the debt was contracted “for materials furnished to the said steamboat, to and for the use of the said vessel,” and referring to an account annexed, stating that it “contains the items composing the debt,” is sufficient, so far as the object for which the debt was contracted is required to be stated.
A steamboat of 300 tons, enrolled and licensed for the coasting trade, though fitted up as a floating theajre, is a ship or vessel, within the meaning of the statute authorizing attachments against ships and vessels.
(3 Sandf. R. 572, S. C.)